[techlogo.jpg]

Exhibit 10.3


LETTER OF INTENT


BETWEEN


K. WAH CONCRETE CO. LTD.


AND


TECH TEAM DEVELOPMENT LIMITED


SIGNED ON THE DATE OF MARCH 31, 2004

--------------------------------------------------------------------------------

2

[techlogo.jpg]

The present Letter of Intent is dated on March 31, 2004 and signed by and
between

K. Wah Concrete Co. Ltd.

Hereinafter called "KWC" with
Legal address: 5/F, Spectrum Tower,
53 Hung To Road,
Kwun Tong, Kowloon.
Contact: Tel: (852) 2173 6688
Fax: (852) 2725 8226
Representative: Mr. Alfred Ho


AND

Tech Team Development Limited

Hereinafter called "TTeam" with
Legal address: Room 1703, Top Glory Tower,
262 Gloucester Road, Hong Kong.
Contact: Tel: (852) 2546 1808
Fax: (852) 2546 6878
Representative: Mr. Bondy Tan

IT IS HEREBY AGREED AS FOLLOWS:

1.     Object of this Letter of Intent

It is understood that TTeam will perform a test on the installation of Eco-Pro
Energy Saving System at BC2 conveyor belt located at the premises of KWC as
agreed by both parties.

2.      Price of Eco-Pro Energy Saving System

i. No charge shall be incurred in the Eco-Pro Energy Saving System including the
supply, installation and commissioning of the device and associated equipment.

ii. KWC shall pay half (50%) amount of the electricity saved of 60 months period
to TTeam and shall optionally purchase the Eco-Pro Energy Saving System of the
fee of HK$100 after 60 installments. The payment arrangement of KWC shall be
monthly basis.

--------------------------------------------------------------------------------

3

iii. No charge shall be incurred for reduction of savings subject to the
advancement of technology in the production.

iv. The amount of the electricity saved shall be based on the following
calculation:

Amount of Electricity Saved (HK$) = P x T x U x C

Note:

P = No Load Motor Power (kWh). It refers to the power consumption of the
conveyor BC2 when the conveyor does not carry any materials.

T = Time of Eco-Pro Energy Saving System Triggered (hr). It refers to total
triggered period in hour of the Eco-Pro Energy Savings System recording the “No
Load” duration.

U = Savings Factor of Eco-Pro Energy Saving System. It should be supported by
solid reported evidence agreed by KWC and TTeam, otherwise the Saving Factor is
not valid. Details shall refer to the Section 5.

C = Electricity Charge per Unit HK$/kWh.

v.     Factors (P and U) shall be measured and agreed by both parties. It is
required to verify every 3-months, after completion, maintenance and parts
replacement.

vi. Factor (T) shall be measured by the timer of the Eco-Pro Energy Saving
System, which shall be provided by TTeam and verify the accuracy by both
parties. The Eco-Pro Energy Saving System will be retrofitted with a timer that
recorded the actual time of the Eco-Pro Energy Saving System triggered for
energy saving.

vii. The triggered time of VSD shall not be determined. It shall be depended on
the situation of production.

viii. Factor (C) shall be based on the electricity charge per unit shown on the
CLP Billing.

3.     Passing of Title to Eco-Pro Energy Saving System and Risks

i. In spite of delivery having been made, TTeam shall have a retention on title
Eco-Pro Energy Saving System and until all 60-months installments have been paid
in full whereupon the ownership of Eco-Pro Energy Saving System shall forthwith
pass to KWC.

--------------------------------------------------------------------------------

4

ii. TTeam may if it so desires place upon any part of Eco-Pro Energy Saving
System a name plate (including any serial numbers) or other pre-approved method
of identification publicly proclaiming Eco-Pro Energy Saving System.

4.     Delivery and Installation

i. TTeam shall be responsible for the delivery and installation of Eco-Pro
Energy Saving System at the Installation Spot and shall ensure that the Eco-Pro
Energy Saving System is delivered and installed in good working conditions and
shall function properly.

ii. Eco-Pro Energy Saving System shall be delivered to the Installation Spot at
a date to be specified by KWC to TTeam in writing but in any event within 45
days from the date of this Agreement provided that KWC shall give TTeam not less
than 14 days’ prior written notice of the desired date of delivery of Eco-Pro
Energy Saving System.

iii. TTeam shall assign a team comprising engineers and/or technicians for the
installation and testing of the Eco-Pro Energy Saving System, which shall
include, inter alia, the following tasks:

• installing and fixing the position of Eco-Pro Energy Saving System;

• modifying the existing electricity supply facilities and equipment at the
Premises so that the same may be compatible with Eco-Pro Energy Saving System;

• connecting Eco-Pro Energy Saving System with computerized power saving
detectors after completion of the installation, which shall be disconnected
after the power saving reports are generated.

iv. KWC will assist TTeam in the installation of Eco-Pro Energy Saving System by
providing TTeam on reasonable request such information concerning the
electricity supply and facilities of the Premises reasonably considered by TTeam
to be necessary for the installation of Eco-Pro Energy Saving System.


ENERGY SAVING MEASUREMENT

For the purpose of determining the energy saving rate of Eco-Pro Energy Saving
System, but before the Test Report the following shall be carried out and the
signing of the certificate shall be final and conclusive:

TTeam shall perform a certification procedure in accordance by recording the
energy consumption measurements at the Premises for a period of 14 consecutive
days immediately after the Eco-Pro Energy Saving System has been installed
(“Testing Period”).

--------------------------------------------------------------------------------

5

During the Testing Period, Eco-Pro Energy Saving System will be operated at 7
Testing Cycles. Each Testing Cycle lasts for 48 hours, i.e. operate for 24 hours
and then stop for 24 hours. Based on the 7 Testing Cycles, energy consumption
data shall be obtained for the calculation of energy saving rate.

Prior to conducting the Certification Exercise, TTeam shall set out in writing
the criteria, conditions, procedures, equipment and instrument to be used in the
Certification Exercise and shall obtain KWC’s agreement on the same. It should
be no damage to the equipment and operation interruption to the conveyor system.

The speed in energy saving mode, decelerating rate (from normal to energy saving
mode) and accelerating rate (from energy saving to normal mode) of BC2 Conveyor
shall be agreed by both parties.

Upon completion of the Certification Exercise, TTeam shall prepare a test report
(“Test Report”) setting out the following:

the criteria, conditions, procedures, equipment and instrument used in the
Certification Exercise which have been agreed with KWC;

the records of the measurements of the power consumption at the Premises during
the Testing Period; and

the calculation of the energy saving rate.

A “Certificate” shall be issued to confirm the electricity savings rate.


MAINTENANCE

TTeam shall provide maintenance service to KWC. TTeam shall issue to KWC a
warranty card for the Energy Saver, such warranty service shall be that for a
period of 5 years from the Commencement Date, TTeam shall provide the following
services to KWC free of charge:

TTeam shall repair and/or replace any damaged parts of Eco-Pro Energy Saving
System provided that the parts are damaged by normal operational condition; and

TTeam shall arrange for its technician team to conduct regular check on the
Eco-Pro Energy Saving System at every 12 months intervals.

--------------------------------------------------------------------------------

6

The parties agree that the warranty and maintenance services provided by TTeam
under Clause 6.i does not cover damages to the Eco-Pro Energy Saving System
caused by improper usage outside its designed specifications nor damages to
KWC’s own equipment resulting from such improper usage of the Eco-Pro Energy
Saving System.


OTHERS:

If the BC2 Conveyor is relocated or modified, which results in changing Eco-Pro
Energy Saving System, KWC shall absorb the resetting fee. The “Certification
Exercise” shall be re-conducted and come up a renewed “Certificate” with revised
electricity savings rate. The payment, thereafter, shall be based on the renewed
and agreed rate.

KWC’s standard terms and conditions should be referred if the terms and
conditions are relevant and applicable to this agreement.

For and on behalf of
K. Wah Concrete Co. Ltd. For and behalf of
Tech Team Development Limited
/s/ Alfred Ho
Name: Mr. Alfred Ho
Date: March 31, 2004
/s/ Bondy Tan
Name: Mr. Bondy Tan
 Date: March 31, 2004